Memorandum by the Court.
Assuming arguendo that proof of sales to the utility were improperly received, the error does not, upon this record, warrant reversal. The remaining evidence, including that of other sales received without objection, sufficiently sustains the award. (Hopkins v. State of New York, 276 App. Div. 945; Municipal Housing Auth. for City of Yonkers v. Adels, 116 N. Y. S. 2d 707 [Eager, J.]; *1035Kogut v. State of New York, 24 A D 2d 928.) We fiad unfounded appellant’s contention that the award comprehends damages for the frustration of an unexecuted plan of improvement merely; and consider that the damage could properly be, and was measured according to the most advantageous use to which the property could bo put and in the light of its prospective use, according to the testimony, largely uncontradicted, which the Commissioners were entitled to accept (Hazard Lewis Farms v. State of New York, 1 A D 2d 923; Matter of City of New York [State Ice Mfg. Corp.], 213 App. Div. 187, 190.) Order affirmed, with costs to respondent. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.